Worden, J.
Action by the State on the relation of Hardy, and Hardy against Watson and his sureties on his official bond as sheriff of Madison county. Issue, trial by the Court, finding and judgment for the plaintiff.
The Court below overruled a demurrer to the complaint, to which ruling exception was taken. No objection to the complaint is here pointed out, and we discover none. The evidence is not in the record, the 30th rule not being complied with.
During the progress of the cause the death of Watson was suggested, and his administrator was made a party. It is objected that process was not served upon the administrator, and that he was not in Court, &c. If the administrator voluntarily appeared no process was necessary. That he did appear is stated by the record, which avers that the “parties” came, &c. What we have said disposes of all the questions arising upon the record.
Per Curiam. — The judgment below is affirmed with costs, to be levied of assets, &c.